Name: Commission Regulation (EC) NoÃ 2076/2004 of 3 December 2004 adapting for the first time Annex I of Regulation (EC) NoÃ 2003/2003 of the European Parliament and of the Council relating to fertilisers (EDDHSA and triple superphosphate)Text with EEA relevance
 Type: Regulation
 Subject Matter: consumption;  European Union law;  technology and technical regulations;  marketing;  international trade;  means of agricultural production
 Date Published: nan

 4.12.2004 EN Official Journal of the European Union L 359/25 COMMISSION REGULATION (EC) No 2076/2004 of 3 December 2004 adapting for the first time Annex I of Regulation (EC) No 2003/2003 of the European Parliament and of the Council relating to fertilisers (EDDHSA and triple superphosphate) (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 2003/2003 of the European Parliament and of the Council of 13 October 2003 relating to fertilisers (1), and in particular Articles 31 (1) and (3) thereof, Whereas: (1) Article 3 of Regulation (EC) No 2003/2003 provides that a fertiliser belonging to a type of fertiliser listed in Annex I thereto and complying with the conditions laid down in that Regulation may be designated EC FERTILISER. (2) Among the phosphatic fertilisers listed in table A2 of Annex I to Regulation (EC) No 2003/2003 is Triple superphosphate (TSP) and one of the criteria for its labelling is phosphorus expressed as P2O5 soluble in neutral ammonium citrate, at least 93 % of the declared content of P2O5 being water soluble. (3) The higher the water solubility of the TSP fertiliser, the better is its agronomic efficiency. In the past, European soils were in general deficient in phosphorous and a high minimum value of 93 % water solubility was justified in order to correct this deficiency. (4) Today, the situation has changed in that many soils are no longer deficient in phosphorous and while there are soil conditions or crops for which TSP with a minimum of 93 % water solubility is still desirable, TSP with a minimum of 85 % of water solubility will be equally effective for many European soils and crops. (5) TSP users should therefore be allowed to choose between a TSP with a minimum water solubility of 85 %, or one with a higher solubility, to suit the local soil and crop requirements. The entry concerning TSP in table A2 of Annex I to Regulation (EC) 2003/2003 should be adapted accordingly. (6) Sodium salt of EDDHSA and its condensation products (EDDHSA) have been in use, particularly in Spain, France and Italy for 15 years as an organic chelating agent for micro-nutrients. Experience shows that it is an efficient fertilising agent and that it poses no risk to the environment. (7) In particular, iron chelated with EDDHSA is used to correct iron shortages and to remedy ferric chlorosis. It is recommended for a large variety of vegetal species, particularly fruit trees such as citrus fruit, apricot, avocado plum and peach; it is also used for grapes, for small bushes and strawberries. (8) The elimination of ferric chlorosis and its symptoms ensures green foliage, with good growth and development of the fruit for harvest. (9) Concerning the effect on the soil and the environment, EDDHSA undergoes a chemical degradation process in the soil which is relatively slow but which does not create any dangerous substances. Nor does it cause any salinity problems in the soil. (10) EDDHSA should therefore be added to the list of authorised organic chelating agents for micro-nutrients in Annex I to Regulation (EC) No 2003/2003. (11) Regulation (EC) No 2003/2003 should therefore be amended accordingly. (12) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 32 of Regulation (EC) No 2003/2003, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 2003/2003 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 December 2004. For the Commission GÃ ¼nter VERHEUGEN Member of the Commission (1) OJ L 304, 21.11.2003, p 1. Regulation as last amended by Council Regulation (EC) No 885/2004 (OJ L 168, 1.5.2004, p. 1). ANNEX Annex I to Regulation (EC) No 2003/2003 is amended as follows: (a) In Table A.2. the entry 2(c) relating to Triple superphosphate is replaced by the following: No Type designation Data on method of production and essential ingredients Minimum content of nutrients (% by weight); Data on the expression of nutrients; Other requirements Other data on the type designation Nutrient content to be declared; Forms and solubilities of the nutrients; Other criteria 1 2 3 4 5 6 2(c) Triple superphosphate Product obtained by reaction of ground mineral phosphate with phosphoric acid and containing monocalcium phosphate as its essential ingredient 38 % P2O5 Phosphorus expressed as P2O5 soluble in neutral ammonium citrate, at least 85 % of the declared content of P2O5 being water-soluble Test sample: 3 g Phosphorus pentoxide soluble in neutral ammonium citrate Water-soluble phosphorus pentoxide (b) In point E.3.1. the following entry is added: Sodium salt of: ethylenediamine di-(2-hydroxy 5-sulfophenylacetic) acid and its condensation products EDDHSA C18H20O12N2S2 + n*(C12H14O8N2S)